DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, for instance, the limitation “…wherein the combination is administered simultaneously, separately or sequentially…” is unclear because it is unclear which combination is being referred to.  This is so because the term combination appears twice in the claim: once in the preamble and once in part ii.  These are different combinations.  
	Analysis of claims 23 and 25 is similar.  
	Clarification is in order.  

Claim 16-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In claim 16, for instance, the claim recites the broad recitation “…the microtubial targeting agent is one or more of a vinca alkaloid, a taxane, [etc.]…”, and the claim also recites “…preferably [emphasis added] the microtubial targeting drug is one or more or plinabulin, vinorelvine, [etc.]…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Analysis of the term preferably in the remaining claims is similar.  
Clarification is in order.  

Claim 18, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For instance, in claim 18, it is unclear why the manufacturer (“…(AstraZeneca)…”) of the compound AZD-8330 appears in the claim.  
	Analysis of the remaining claims is similar (Abgenix, AstraZeneca, Beta Pharma, etc.).  
	The examiner respectfully suggests deleting all manufacture’s names.  

Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what ERBB2 inhibitor the term “Exelixis” refers to.  Exelixis is a corporation.  Not a drug per se.  
Furthermore, the claims contain the trademark/trade names “...prolanta”….” and “…TrasGEX…”.  Note that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  (Note the discussion at MPEP 2173.05(u)).  The metes and bounds of the claim are uncertain since the trademark or trade name cannot be used to identify any particular material or product.  A trademark or trade name identifies only a source of goods, and not the goods themselves.  
	The examiner respectfully suggests deleting all corporate names and trademarks/tradenames.  

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “…antibodies as described in WO-2012162561…” is unclear because incorporation by reference to a specific figure or table in the specification - let alone to a foreign patent - is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience (MPEP 2173.05(s)). 
	The examiner respectfully suggests deleting the limitation. 

Allowable Subject Matter
The subject matter of claims 15-25 would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the combination of (a) an inhibitor of the Raf-MEK-ERK pathway, (b) at least one of a dual EGFR/ERBB2 inhibitor, or a combination of an EGFR inhibitor and an ERBB2 inhibitor, and (c) a microtubule targeting drug, or a Src inhibitor.  
The closest prior art appears to be eLife, 2016, 5, e18489, 26 pages, discussed in the specification and cited in the IDS and which is inventor’s own work.  In particular, the reference teaches an effective targeted therapy against RAS mutant colorectal cancer organoids utilizing a triple drug combination of selumetinib (an inhibitor of the Raf-MEK-ERK pathway), afatinib (a dual EGFR and ERBB2 inhibitor) and navitoclax (a BCL2/BCLXL inhibitor) (page 17 of 26; page 18 of 26, Figure 9; page 19ff of 26, Discussion).  The reference does not, however, teach, show, suggest or make obvious the instant combination where a microtubule targeting agent, or a Src inhibitor, is utilized in place of the BCL2/BCLXL inhibitor in the prior art combination.  There is no motivation for one of ordinary skill in the art to perform such a substitution of the third constituent of the prior art triple drug combination in order to arrive at the instant triple drug combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/5/2022